           Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 1 of 27



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Kerry B. Brownlee (KB 0823)
kbrownlee@ipcounselors.com
Dwana S. Dixon (DD 0609)
ddixon@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff
Skyrocket LLC d/b/a Skyrocket Toys LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 SKYROCKET LLC d/b/a SKYROCKET TOYS
 LLC
 Plaintiff                                                     CIVIL ACTION No. 1:19-cv-284

 v.
                                                                    COMPLAINT
 CLOUD COMMERCE SYSTEMS LIMITED
 d/b/a FASTTECH d/b/a FASTTECH.COM,
 Defendant                                                      Jury Trial Requested



       Plaintiff Skyrocket LLC d/b/a Skyrocket Toys LLC, a limited liability company organized

in California, (“Skyrocket” or “Plaintiff”), by and through its undersigned counsel, allege as

follows:


                                 NATURE OF THE ACTION

               1.     This action involves claims for trademark infringement of Skyrocket’s

federally registered trademark in violation of § 32 of the Federal Trademark (Lanham) Act, 15

U.S.C. §§ 1051 et seq.; counterfeiting of Skyrocket’s federally registered trademark in violation

of 15 U.S.C. §§ 1114(1)(a)-(b), 1116(d), and 1117(b)-(c); false designation of origin, passing off,
            Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 2 of 27



and unfair competition in violation of Section 43(a) of the Trademark Act of 1946, as amended

(15 U.S.C. §1125(a)); copyright infringement of Skyrocket’s federally registered copyrights in

violation of the Copyright Act of 1976, 17 U.S.C. §§ 101 et seq.; and related state and common

law claims (the “Action”), arising from Defendant’s infringement of Skyrocket’s Pomsies Works

(as defined infra) and Pomsies Mark (as defined infra), including, without limitation, by

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,

offering for sale, and/or selling unlicensed, infringing versions of Skyrocket’s Pomsies Products

(as defined infra).

                                 JURISDICTION AND VENUE

       2.      This Court has federal subject matter jurisdiction over the claims asserted in this

Action pursuant to 28 U.S.C. §§ 1331 and 1338(a), as well as pursuant to 15 U.S.C. § 1121 as an

action arising out of violations of the Lanham Act, 15 U.S.C. §§ 1051 et seq. and the Copyright

Act, 17 U.S.C. §§ 101 et seq.; pursuant to 28 U.S.C. §1338(b) as an action arising out of claims

for false designation of origin and unfair competition; and pursuant to 28 U.S.C. § 1332, as there

is diversity between the parties and the matter in controversy exceeds, exclusive of interests and

costs, the sum of seventy-five thousand dollars. This Court has supplemental jurisdiction pursuant

to 28 U.S.C. §§1367(a), as the claims asserted thereunder are so closely related to the federal

claims brought in this Action as to form part of the same case or controversy.

       3.      Personal jurisdiction exists over Defendant in this judicial district pursuant to

N.Y.C.P.L.R. § 302(a)(1) and N.Y.C.P.L.R. § 302(a)(3) because, upon information and belief,

Defendant regularly conducts, transacts, and/or solicits business in New York and in this judicial

district, and/or derives substantial revenue from its business transactions in New York and in this

judicial district, particularly via its interactive website, supplies its goods (upon information and

belief, Infringing Products, as defined infra) and/or otherwise avails itself of the privileges and


                                                 2
             Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 3 of 27



protections of the laws of the State of New York such that this Court’s assertion of jurisdiction

over Defendant does not offend traditional notions of fair play and due process, and/or Defendant’s

infringing actions caused injury to Skyrocket in New York and in this judicial district such that

Defendant should reasonably expect such actions to have consequences in New York and in this

judicial district.

        4.       Venue is proper, inter alia, pursuant to 28 U.S.C. § 1391 because, upon information

and belief, Defendant conducts business in this judicial district, a substantial part of the events or

omissions giving rise to the asserted counts occurred in this judicial district, and harm to Plaintiff

has occurred in this district.

                                          THE PARTIES

        5.       Skyrocket is a company organized in California, with a principal place of business

 at 12910 Culver Boulevard, Suite F, Los Angeles California, 90066.

        6.       Upon information and belief, Defendant Cloud Commerce Systems Limited d/b/a

 FastTech d/b/a FastTech.com is a Hong Kong corporation, having a principal place of business

 at 15/F Parklane Centre, 25 Kin Kwan Street, Tuen Mun, New Territories Hong Kong (hereinafter

 referred to as “Cloud Commerce” or “Defendant”).            Upon information and belief, Cloud

 Commerce also owns and operates a return mailbox in the United States located at 8345 NW 66th

 St., Miami, Florida 33166.


                                   GENERAL ALLEGATIONS

                        Skyrocket and Its Well-Known Pomsies Products

        1.       Plaintiff is a leading global manufacturer and tech-entertainment company that

designs and sells innovative consumer electronics, gaming products and children’s toys under its




                                                  3
             Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 4 of 27



well-known brands, including Pomsies, as well as other proprietary properties, such as Recoil, Sky

Viper and Mebo (“Skyrocket Product(s)”).

        2.       Plaintiff sells its Skyrocket Products throughout the U.S. and the world through

major retailers, quality toy stores, department stores and online marketplaces, including, but not

limited to, Walmart, Target and Amazon.com.

        3.       One of Plaintiff’s most recent and successful Skyrocket Products is Pomsies, which

are interactive plush toy pets that children can play games with, cuddle and wear as accessories

(“Pomsies Products”). Pomsies Products look like giant pom-poms that feature large, sparkly eyes

and ears with a long, bendable tail that can wrap around a child’s wrist, hair or backpack to take

them on the go.

        4.        Pomsies Products not only react to touch and movement through hidden sensors

built into the plush, but their eyes also change colors to reflect their moods. Pomsies Products can

have up to 50 different reactions.

        5.       Currently, there are thirteen different Pomsies Products to collect, ranging from

Boots the Cat to Sydney the Koala to Luna the Unicorn and more. Images of some of Skyrocket’s

Pomsies Products are attached hereto as Exhibit A and incorporated herein by reference

        6.       Pomsies Products have been named one of the “hottest toys for 2018” by New York

Magazine and were included in Amazon’s 2018 Holiday Toy List. 1

        7.       Pomsies Products retail for approximately $15.00 each.




1
 Liza Corsillo, The 21 Holiday Toys to Buy Now Before They Sell Out, According to Trend Forecasters (Nov. 6,
2018), NEW YORK MAGAZINE,              http://nymag.com/strategist/article/top-kids-toys-for-christmas.html/; Remi
Rosmarin, Amazon predicts these will be the 100 hottest toys every kid wants this holiday season (October 13, 2018),
BUSINESS INSIDER, https://www.businessinsider.com/amazon-best-toys-games-holidays-christmas-2018-9.


                                                         4
            Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 5 of 27



       8.       While Skyrocket has gained significant common law trademark and other rights in

its Pomsies Products through its extensive use, advertising and promotion, Skyrocket has also

protected its valuable rights by filing for and obtaining a federal trademark registration.

       9.       Skyrocket is the owner of U.S. Trademark Registration No. 5,572,184 for

“POMSIES” for a variety of goods in Class 28 (“Pomsies Mark”). A true and correct copy of the

registration certificate for the Pomsies Mark is attached hereto as Exhibit B and is incorporated

herein by reference.

       10.      The Pomsies Mark is currently in use in commerce in connection with the Pomsies

Products. The constructive date of first use based on Skyrocket’s federal trademark registration

for the Pomsies Mark is December 19, 2017, and Skyrocket has used the Pomsies Mark in

commerce since at least as early as June 15, 2018.

       11.      In addition, Skyrocket owns both registered and unregistered copyrights in and

related to the Pomsies Products.

       12.      Skyrocket has protected its valuable rights by filing and obtaining U.S. copyright

registrations in and relating to the Pomsies Products. For example, Skyrocket is the owner of U.S.

Copyright Registration No. VA 2-127-288, covering the Pomsies Cat, U.S. Copyright Registration

No. VA 2-127-368, covering the Pomsies Dog, U.S. Copyright Registration No. VA 2-127-287,

covering the Pomsies Dragon, U.S. Copyright Registration No. VA 2-127-381, covering the

Pomsies Koala, U.S. Copyright Registration No. VA 2-127-371, covering the Pomsies Unicorn

and U.S. Copyright Registration No. VA 2-127-295, covering the Pomsies Packaging

(collectively, “Pomsies Works”). True and correct copies of the registration certificates and

deposit materials for the Pomsies Works are attached hereto as Exhibit C and incorporated herein

by reference.




                                                  5
          Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 6 of 27



       13.     Skyrocket has spent substantial time, money and effort in building up and

developing consumer recognition, awareness and goodwill in its Pomsies Products, Pomsies Mark

and Pomsies Works.

       14.     The success of the Pomsies Products is due in large part to Skyrocket’s marketing,

promotion and distribution efforts. These efforts include, but are not limited to, the advertising

and promotion of the Pomsies Products through nationwide television advertising campaigns for

the Pomsies Products, print and internet-based advertising and publicity for the Pomsies Products,

placement of the Pomsies Products at dozens of authorized major retail outlets, both domestically

and abroad, and Skyrocket’s participation in trade shows.

       15.     Skyrocket and the Pomsies Products’ successes are also due to Skyrocket’s use of

high-quality materials and processes in making the Pomsies Products.

       16.     Additionally, Skyrocket owes a substantial amount of the success of the Pomsies

Products to its consumers and the word-of-mouth buzz that its consumers have generated.

       17.     As a result of Skyrocket’s efforts, the quality of its Pomsies Products, its

promotions, extensive press and media coverage, and word-of mouth-buzz, the Pomsies Products,

Pomsies Works, and Pomsies Mark have become prominently placed in the minds of the public.

Members of the public have become familiar with the Pomsies Products, Pomsies Works, and

Pomsies Mark, and have come to recognize the Pomsies Products, Pomsies Works, and Pomsies

Mark and associate them exclusively with Skyrocket.

       18.     Skyrocket and its Pomsies Mark have acquired a valuable reputation and goodwill

among the public as a result of such associations.

       19.     Skyrocket has gone to great lengths to protect its interests in and to the Pomsies

Works and Pomsies Mark. No one other than Skyrocket is authorized to manufacture, import,




                                                6
          Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 7 of 27



export, advertise, offer for sale, or sell any goods utilizing the Pomsies Works or Pomsies Mark

without the express written permission of Skyrocket.

                            Defendant’s Wrongful and Infringing Conduct

        20.    In light of Skyrocket’s enormous success, particularly with respect to the Pomsies

Products, as well as the reputation that they have gained, Skyrocket and its Pomsies Products have

become targets for unscrupulous individuals and entities that wish to exploit the goodwill,

reputation, and fame Skyrocket has amassed in its Pomsies Products, Pomsies Works, and Pomsies

Mark.

        21.    Skyrocket investigates and enforces against such activity, and through such efforts,

learned of the Defendant’s actions, which vary and include, but are not limited to, manufacturing,

importing, exporting, advertising, marketing, promoting, distributing, displaying, offering for sale,

and/or selling products bearing one or more of Skyrocket’s Pomsies Works and/or Pomsies Mark,

and/or products in packaging and/or containing labels and/or marks and/or artwork that is

substantially or confusingly similar to one or more of Skyrocket’s Pomsies Works and/or Pomsies

Mark, and/or products that are identical or substantially or confusingly similar to the Pomsies

Products (hereinafter referred to as “Infringing Product(s)” or “Counterfeit Products”) to U.S.

consumers, including those located in the State of New York, through, at a minimum, its website,

located at www.fasttech.com (“Defendant’s Website”). Listings for some of the Infringing

Products currently available on Defendant’s Website are enclosed herewith as Exhibit D.

        22.    Plaintiff first became aware of Defendant’s infringing activities on or about October

2018, including, at the very least, Defendant’s offering for sale and/or sale of Infringing Products

via Defendant’s Website.

        23.    Plaintiff’s counsel subsequently placed a covert purchase for the Infringing

Products. A true and correct copy of invoices for said covert purchase, along with photographs of


                                                 7
          Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 8 of 27



the mailing envelope containing the Infringing Products ordered and received by Plaintiff’s

counsel from Defendant’s Website and such Infringing Products themselves, which were taken by

Plaintiff’s counsel, are enclosed herewith as Exhibit E.

       24.     A side-by-side comparison of one of Plaintiff’s Pomsies Products to the Infringing

Product ordered from Defendant’s Website and received by Plaintiff’s counsel, appears below:

                 Pomsies Product                                  Infringing Product




       25.     Defendant is not, and has never been, authorized by Skyrocket or any of its

authorized agents to copy, manufacture, import, export, advertise, distribute, offer for sale, or sell

the Pomsies Products or to use Skyrocket’s Pomsies Works and Pomsies Mark, or any artwork or

marks that are substantially or confusingly similar to the Pomsies Works or Pomsies Mark.

       26.     Defendant’s Infringing Products are nearly indistinguishable from Skyrocket’s

Pomsies Products, only with minor variations that no ordinary consumer would recognize.




                                                  8
          Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 9 of 27



       27.     By these dealings in Infringing Products (including, without limitation, copying,

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,

offering for sale, and/or selling Infringing Products), Defendant has violated Skyrocket’s exclusive

rights in its Pomsies Works and Pomsies Mark, and has used images, designs and/or artwork that

are confusingly and/or substantially similar to, identical to, and/or constitute counterfeiting and/or

infringement of Skyrocket’s Pomsies Works and Pomsies Mark in order to confuse consumers into

believing that such Infringing Products are Skyrocket’s Pomsies Products and aid in the promotion

and sales of its Infringing Products. Defendant’s conduct began long after Skyrocket’s adoption

and use of its Pomsies Works and Pomsies Mark, Skyrocket’s registration for the Pomsies Mark

and after Skyrocket’s Pomsies Products became well-known to the purchasing public.

       28.     Prior to and contemporaneous with its actions alleged herein, Defendant had

knowledge of Skyrocket’s ownership of its Pomsies Works and Pomsies Mark, of the fame and

incalculable goodwill associated therewith, and of the popularity and success of the Pomsies

Products, and in bad faith adopted Skyrocket’s Pomsies Works and Pomsies Mark.

       29.     Defendant has been engaging in the illegal counterfeiting and infringing actions, as

alleged herein, knowingly and intentionally, or with reckless disregard or willful blindness to

Skyrocket’s rights, or in bad faith, for the purpose of trading on the goodwill and reputation of

Skyrocket, Skyrocket’s Pomsies Works, Pomsies Mark, and Pomsies Products.

       30.     Defendant’s dealings in Infringing Products, as alleged herein, has caused, and will

continue to cause, confusion, mistake, economic loss and has, and will continue to deceive

consumers, the public, and the trade with respect to the source or origin of Defendant’s Infringing

Products, thereby causing consumers to erroneously believe that such Infringing Products are

licensed by or otherwise associated with Skyrocket, thereby damaging Skyrocket.




                                                  9
          Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 10 of 27



        31.    In committing these acts, Defendant has, among other things, willfully and in bad

faith committed the following, all of which have and will continue to cause irreparable harm to

Skyrocket: infringed the Pomsies Works; infringed and counterfeited the Pomsies Mark;

committed unfair competition; and unfairly and unjustly profited from such activities at

Skyrocket’s expense.

        32.    Unless enjoined, Defendant will continue to cause irreparable harm to Skyrocket.

                                      CAUSES OF ACTION

                              FIRST CAUSE OF ACTION
        (Trademark Counterfeiting Under Sections 32, 34, and 35 of the Lanham Act,
                    15 U.S.C. §§ 1114(1)(b), 1116(d), and 1117(b)-(c)))


        33.    Skyrocket repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

        34.    Skyrocket is the exclusive owner of all right and title to the Pomsies Mark.

        35.    As noted supra, the Pomsies Mark has a constructive date of first use of December

19, 2017 and has been used by Skyrocket in interstate commerce since at least as early as June 15,

2018.

        36.    Without Skyrocket’s authorization or consent, with knowledge of Plaintiff’s well-

known and prior rights in its Pomsies Mark and with knowledge that Defendant’s Counterfeit

Products bear counterfeit marks, Defendant intentionally reproduced, copied, and/or colorably

imitated the Pomsies Mark and/or used spurious designations that are identical with, or

substantially indistinguishable from, the Pomsies Mark on or in connection with the

manufacturing, import, export, advertising, marketing, promotion, distribution, display, offering

for sale and/or sale of Counterfeit Products.




                                                  10
            Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 11 of 27



          37.   Defendant has manufactured, imported, exported, advertised, marketed, promoted,

distributed, displayed, offered for sale, and/or sold its Counterfeit Products to the purchasing

public in direct competition with Skyrocket, in or affecting interstate commerce, and/or has acted

with reckless disregard of Skyrocket’s rights in and to the Pomsies Mark through its participation

in such activities.

          38.   Defendant has applied its reproductions, counterfeits, copies, and colorable

imitations of the Pomsies Mark to packaging, point-of-purchase materials, promotions, and/or

advertisements intended to be used in commerce upon, or in connection with, the manufacturing,

importing, exporting, advertising, marketing, promoting, distributing, displaying, offering for sale,

and/or selling of Defendant’s Counterfeit Products, which is likely to cause confusion, mistake,

and deception among the general purchasing public as to the origin of the Counterfeit Products,

and is likely to deceive consumers, the public and the trade into believing that the Counterfeit

Products sold by Defendant originate from, are associated with, or are otherwise authorized by

Skyrocket, thereby making substantial profits and gains to which they are not entitled in law or

equity.

          39.   Defendant’s unauthorized use of the Pomsies Mark on or in connection with the

Counterfeit Products was done with notice and full knowledge that such use was not authorized or

licensed by Skyrocket, and with the deliberate intent to unfairly benefit from the incalculable

goodwill inherent in the Pomsies Mark.

          40.   Defendant’s actions constitute willful counterfeiting of the Pomsies Mark in

violation of 15 U.S.C. §§ 1114(1)(a)-(b), 1116(d), and 1117(b)-(c).

          41.   As a direct and proximate result of Defendant’s illegal actions alleged herein,

Defendant has caused substantial monetary loss and irreparable injury and damage to Plaintiff, its




                                                 11
          Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 12 of 27



business, its reputation and its valuable rights in and to the Pomsies Mark and the goodwill

associated therewith, in an amount as yet unknown, but to be determined at trial, for which

Skyrocket has no adequate remedy at law, and unless immediately enjoined, Defendant will

continue to cause such substantial and irreparable injury, loss, and damage to Plaintiff and its

valuable Pomsies Mark.

        42.    Based on Defendant’s actions as alleged herein, Skyrocket is entitled to injunctive

relief, damages for the irreparable harm that Skyrocket has sustained, and will sustain, as a result

of Defendant’s unlawful and infringing actions, as alleged herein, and all gains, profits and

advantages obtained by Defendant as a result thereof, enhanced discretionary damages, treble

damages, and/or statutory damages of up to $2,000,000 per counterfeit mark per type of goods

sold, offered for sale, or distributed and reasonable attorneys’ fees and costs.

                                 SECOND CAUSE OF ACTION
                            (Infringement of Registered Trademark)
                             [115 U.S.C. § 1114/Lanham Act § 32(a)]

        43.    Skyrocket repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

        44.    As noted supra, the Pomsies Mark has a constructive date of first use of December

19, 2017 and has been used by Skyrocket in interstate commerce since at least as early as June 15,

2018.

        45.    Skyrocket, as owner of all right, title, and interest in and to the Pomsies Mark, has

standing to maintain an action for trademark infringement under 15 U.S.C. § 1114.

        46.    Defendant was, at the time it engaged in its actions as alleged herein, actually aware

that Skyrocket is the owner of the federal trademark registration for the Pomsies Mark.

        47.    Defendant did not seek, and thus inherently failed to obtain consent or authorization




                                                  12
          Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 13 of 27



from Skyrocket, as the registered trademark owner of the Pomsies Mark, to deal in and

commercially manufacture, import, export, advertise, market, promote, distribute, display, retail,

offer for sale, and/or sell Pomsies Products and/or related products bearing the Pomsies Mark into

the stream of commerce.

       48.     Defendant knowingly and intentionally manufactured, imported, exported,

advertised, marketed, promoted, distributed, displayed, offered for sale, and/or sold Infringing

Products, bearing and/or utilizing marks that are reproductions, counterfeits, copies and/or

colorable imitations of the Pomsies Mark and/or which are identical or confusingly similar to the

Pomsies Mark.

       49.     Defendant knowingly and intentionally reproduced, copied, and colorably imitated

the Pomsies Mark and applied such reproductions, copies, or colorable imitations to packaging,

wrappers, receptacles, online listings and/or advertisements used in commerce upon, or in

connection with, the manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, and/or sale of Defendant’s Infringing Products.

       50.     Defendant was, at the time it engaged in its illegal and infringing actions as alleged

herein, actually aware that Skyrocket is the owner of all rights in and to the Pomsies Mark.

       51.     Defendant’s egregious and intentional use of the Pomsies Mark in commerce on or

in connection with Defendant’s Infringing Products has caused, and is likely to continue to cause,

actual confusion and mistake, and has deceived, and is likely to continue to deceive, the general

purchasing public as to the source or origin of the Infringing Products, and is likely to deceive the

public into believing that Defendant’s Infringing Products are Skyrocket’s Pomsies Products or

are otherwise associated with, or authorized by, Skyrocket.

       52.     Defendant’s actions have been deliberate and committed with knowledge of




                                                 13
          Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 14 of 27



Skyrocket’s rights and goodwill in the Pomsies Mark, as well as with bad faith and the intent to

cause confusion, mistake, and deception.

        53.    Defendant’s continued, knowing, and intentional use of the Pomsies Mark without

Skyrocket’s consent or authorization constitutes intentional infringement of Skyrocket’s federally

registered Pomsies Mark in violation of §32 of the Lanham Act, 15 U.S.C. § 1114.

        54.    As a direct and proximate result of Defendant’s illegal and infringing actions as

alleged herein, Plaintiff has suffered substantial monetary loss and irreparable injury, loss and

damage to its business and its valuable rights in and to the Pomsies Mark and the goodwill

associated therewith in an amount as yet unknown, but to be determined at trial, for which it has

no adequate remedy at law, and unless immediately enjoined, Defendant will continue to cause

such substantial and irreparable injury, loss, and damage to Skyrocket and its valuable Pomsies

Mark.

        55.    Based on Defendant’s actions as alleged herein, Skyrocket is entitled to injunctive

relief, damages for the irreparable harm that Skyrocket has sustained, and will sustain, as a result

of Defendant’s unlawful and infringing actions as alleged herein, and all gains, profits and

advantages obtained by Defendant as a result thereof, enhanced discretionary damages, as well as

other remedies provided by 15 U.S.C. §§ 1116, 1117, and 1118, and reasonable attorneys’ fees

and costs.

                                THIRD CAUSE OF ACTION
               (False Designation of Origin, Passing Off & Unfair Competition)
                           [15 U.S.C. § 1125(a)/Lanham Act § 43(a)]

        56.    Skyrocket repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

        57.    Skyrocket, as the owner of all right, title, and interest in and to the Pomsies Mark,




                                                  14
            Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 15 of 27



has standing to maintain an action for false designation of origin and unfair competition under the

Federal Trademark Statute, Lanham Act § 43(a) (15 U.S.C. § 1125).

          58.   The Pomsies Mark is inherently distinctive and/or have acquired distinctiveness.

          59.   Defendant knowingly and willfully used in commerce products and/or packaging

designs that are identical or confusingly or substantially similar to, and constitute reproductions of

Skyrocket’s Pomsies Mark and Pomsies Works, and affixed, applied and used false designations

of origin and false and misleading descriptions and representations on or in connection with the

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,

offering for sale, and/or sale of Infringing Products, with the intent to cause confusion, to cause

mistake and to deceive the purchasing public into believing, in error, that Defendant’s substandard

Infringing Products are Pomsies Products or related products, and/or that Defendant’s Infringing

Products are authorized, sponsored, approved, endorsed or licensed by Plaintiff, and/or that

Defendant is affiliated, connected or associated with Skyrocket, thereby creating a likelihood of

confusion by consumers as to the source of such Infringing Products, and allowing Defendant to

capitalize on the goodwill associated with, and the consumer recognition of, Skyrocket’s Pomsies

Mark and Pomsies Works, to Defendant’s substantial profit in blatant disregard of Skyrocket’s

rights.

          60.   By manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, selling, and/or otherwise dealing in the Infringing

Products that are identical to, confusingly similar to, or which constitute colorable imitations of

Skyrocket’s Pomsies Products using marks and/or artwork that is identical and/or confusingly or

substantially similar to, or which constitute colorable imitations of Skyrocket’s Pomsies Mark and

Pomsies Works, Defendant has traded off the extensive goodwill of Skyrocket and Plaintiff’s




                                                 15
          Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 16 of 27



Pomsies Products and did in fact induce, and intends to, and will continue to induce customers to

purchase Defendant’s Infringing Products, thereby directly and unfairly competing with

Skyrocket. Such conduct has permitted and will continue to permit Defendant to make substantial

sales and profits based on the goodwill and reputation of Skyrocket and Plaintiff’s Pomsies Mark,

which Plaintiff has amassed through its nationwide marketing, advertising, sales, and consumer

recognition.

       61.     Defendant knew, or by the exercise of reasonable care should have known, that its

adoption and commencement of and continuing use in commerce of marks and/or artwork that are

identical or confusingly or substantially similar to and constitute reproductions of Skyrocket’s

Pomsies Mark and Pomsies Works would cause confusion, mistake, or deception among

purchasers, users, and the public.

       62.     Upon information and belief, Defendant’s aforementioned wrongful actions have

been knowing, deliberate, willful, intended to cause confusion, to cause mistake, and to deceive

the purchasing public and with the intent to trade on the goodwill and reputation of Skyrocket, its

Pomsies Products, Pomsies Mark, and Pomsies Works.

       63.     As a direct and proximate result of Defendant’s aforementioned actions, Defendant

has caused irreparable injury to Skyrocket by depriving Skyrocket of sales of Plaintiff’s Pomsies

Products and by depriving Plaintiff of the value of its Pomsies Mark and Pomsies Works as

commercial assets in an amount as yet unknown, but to be determined at trial, for which Plaintiff

has no adequate remedy at law, and unless immediately restrained, Defendant will continue to

cause substantial and irreparable injury to Skyrocket and the goodwill and reputation associated

with the value of the Pomsies Mark and Pomsies Works.

       64.     Based on Defendant’s wrongful conduct, Plaintiff is entitled to injunctive relief as




                                                16
           Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 17 of 27



well as monetary damages and other remedies as provided by the Lanham Act, including damages

that Skyrocket has sustained and will sustain as a result of Defendant’s illegal and infringing

actions as alleged herein, and all gains, profits and advantages obtained by Defendant as a result

thereof, enhanced discretionary damages and reasonable attorneys' fees and costs.

                                 FOURTH CAUSE OF ACTION
                                (Federal Copyright Infringement)
                                       [17 U.S.C. § 501(a)]

         65.   Skyrocket repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

         66.   Skyrocket is the exclusive owner of the Pomsies Works.

         67.   Defendant had actual notice of Skyrocket’s exclusive rights in and to the Pomsies

Works.

         68.   Defendant did not attempt and therefore inherently failed to obtain Skyrocket’s

consent or authorization to use, manufacture, reproduce, copy, display, prepare derivative works

of, distribute, sell, transfer, rent, perform, and/or market Skyrocket’s Pomsies Products and/or

Pomsies Works.

         69.   Without permission, Defendant knowingly and intentionally reproduced, copied,

and displayed Skyrocket’s Pomsies Works by manufacturing, importing, exporting, advertising,

marketing, promoting, distributing, displaying, offering for sale, and/or selling Infringing Products

that bear such Pomsies Works, or artwork that is, at a minimum, substantially similar to

Skyrocket’s Pomsies Works.

         70.   Defendant’s unlawful and willful actions as alleged herein constitute infringement

of Skyrocket’s Pomsies Works, including Skyrockets’ exclusive rights to reproduce, distribute,

and/or sell such Pomsies Works in violation of 17 U.S.C. § 501(a).




                                                  17
          Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 18 of 27



       71.     Defendant’s knowing and intentional copyright infringement, as alleged herein, has

caused substantial and irreparable harm to Skyrocket in an amount as yet unknown but to be proven

at trial, for which Skyrocket has no adequate remedy at law, and unless enjoined, Defendant will

continue to cause, substantial and irreparable harm to Skyrocket.

       72.      Based on Defendant’s wrongful conduct, Skyrocket is entitled to injunctive relief,

Skyrocket’s actual damages and Defendant’s profits in an amount to be proven at trial and

enhanced discretionary damages for willful copyright infringement, and reasonable attorneys’ fees

and costs.

                                 FIFTH CAUSE OF ACTION
                     (Violation of Deceptive Acts and Practices Unlawful)
                                  [N.Y. Gen. Bus. Law § 349]

       73.      Skyrocket repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

       74.     Through Defendant’s unlawful, unauthorized, and unlicensed use of Skyrocket’s

Pomsies Works and/or Pomsies Mark on or in connection with the manufacturing, importing,

exporting, advertising, marketing, promoting, distributing, displaying, offering for sale, selling,

and/or otherwise dealing in Infringing Products that are identical and/or confusingly or

substantially similar to Skyrocket’s Pomsies Products, Defendant has engaged in consumer-

oriented conduct that has adversely affected the public interest and has resulted in injury to

consumers in New York.

       75.     Defendant’s aforementioned conduct was and is a willful and deliberate attempt to

mislead consumers and constitutes the use of deceptive acts or practices in the conduct of business,

trade, or commerce. Such conduct has deceived and materially misleads or has a tendency to

deceive and materially mislead the consuming public and has injured and will continue to injure




                                                  18
          Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 19 of 27



Skyrocket’s business, reputation, and goodwill in violation of N.Y. Gen. Bus. Law § 349.

       76.     As a result of Defendant’s actions alleged herein, Plaintiff has suffered and will

continue to suffer irreparable harm for which they have no adequate remedy at law.

       77.     Pursuant to N.Y. Gen. Bus. Law. § 349(h), Skyrocket is entitled to enjoin

Defendant’s unlawful conduct as well as obtain damages in an amount to be determined at trial,

costs, disbursements, and attorneys’ fees.

                                  SIXTH CAUSE OF ACTION
                                       (False Advertising)
                                   [N.Y. Gen. Bus. Law § 350]

       78.     Skyrocket repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

       79.     Without the authorization of Skyrocket, Defendant has used Skyrocket’s Pomsies

Works and/or Pomsies Mark and/or marks and/or artwork and/or packaging designs that are

identical and/or confusingly or substantially similar to Skyrocket’s Pomsies Works and/or Pomsies

Mark in connection with the advertising, marketing, promoting, distributing, displaying, offering

for sale, selling, and/or otherwise dealing in the Infringing Products that are identical and/or

confusingly or substantially similar to Skyrocket’s Pomsies Products, thereby causing confusion,

mistake, and deceiving consumers and the public as to the source, origin, sponsorship, or quality

of Defendant’s Infringing Products.

       80.     Defendant’s aforementioned willful and intentional conduct constitutes false

advertising in the conduct of any business, trade, or commerce and has injured and will continue

to injure Skyrocket’s business, reputation, and goodwill in violation of N.Y. Gen. Bus. Law § 350.

       81.     As a result of Defendant’s actions alleged herein, Plaintiff has suffered and will

continue to suffer irreparable harm for which they have no adequate remedy at law.




                                                  19
            Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 20 of 27



       82.      Pursuant to N.Y. Gen. Bus. Law. § 350(e), Skyrocket is entitled to enjoin

Defendant’s unlawful conduct as well as obtain damages in an amount to be determined at trial,

costs, disbursements, and attorneys’ fees.

                                SEVENTH CAUSE OF ACTION
                                    (Unfair Competition)
                                  [New York Common Law]

       83.      Skyrocket repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

       84.      By manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, selling, and/or otherwise dealing in the Infringing

Products, Defendant has traded off the extensive goodwill of Skyrocket and its Pomsies Products

to induce, and did induce and intends and will continue to induce, customers to purchase its

Infringing Products, thereby directly competing with Skyrocket. Such conduct has permitted and

will continue to permit Defendant to make substantial sales and profits based on the goodwill and

reputation of Skyrocket, which Skyrocket has amassed through its nationwide marketing,

advertising, sales, and consumer recognition.

       85.      Defendant’s advertising, marketing, promoting, distributing, displaying, offering

for sale, selling, and/or otherwise dealing in the Infringing Products was and is in violation and

derogation of Skyrocket’s rights and is likely to cause confusion and mistake, and to deceive

consumers and the public as to the source, origin, sponsorship, or quality of Defendant’s Infringing

Products.

       86.      Defendant knew, or by the exercise of reasonable care should have known, that its

advertising, marketing, promoting, distributing, displaying, offering for sale, selling, and/or

otherwise dealing in the Infringing Products and its continuing advertising, marketing, promoting,




                                                  20
          Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 21 of 27



distributing, displaying, offering for sale, selling, and/or otherwise dealing in the Infringing

Products would cause confusion and mistake, or deceive purchasers, users, and the public.

       87.     Upon information and belief, Defendant’s aforementioned wrongful actions have

been knowing, deliberate, willful, intended to cause confusion and mistake, and to deceive, in

blatant disregard of Skyrocket’s rights, and for the wrongful purpose of injuring Skyrocket and its

competitive position while benefiting Defendant.

       88.     As a direct and proximate result of Defendant’s aforementioned wrongful actions,

Skyrocket has been and will continue to be deprived of substantial sales of its Pomsies Products

in an amount as yet unknown but to be determined at trial, for which Skyrocket has no adequate

remedy at law, and Skyrocket has been and will continue to be deprived of the value of its Pomsies

Works and Pomsies Mark as commercial assets in an amount as yet unknown but to be determined

at trial, for which Skyrocket has no adequate remedy at law.

       89.     As a result of Defendant’s actions alleged herein, Skyrocket is entitled to injunctive

relief, an order granting Skyrocket’s damages and Defendant’s profits stemming from its

infringing activities, and exemplary or punitive damages for Defendant’s intentional misconduct.

                                 EIGHTH CAUSE OF ACTION
                                     (Unjust Enrichment)
                                   [New York Common Law]

       90.     Skyrocket repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

       91.     By virtue of the egregious and illegal acts of Defendant as described herein,

Defendant has been unjustly enriched in an amount to be proven at trial.

       92.     Defendant’s retention of monies gained through its deceptive business practices,

infringement, acts of deceit, and otherwise would serve to unjustly enrich Defendant and would




                                                  21
             Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 22 of 27



be contrary to the interests of justice.

                                      PRAYER FOR RELIEF

        WHEREFORE, Skyrocket prays for judgment against Defendant as follows:

        A.       For an award of Defendant’s profits and Skyrocket’s damages pursuant to 15 U.S.C.

        § 1117(a), enhanced discretionary damages under 15 U.S.C. § 1117(a), and treble damages

        in the amount of a sum equal to three (3) times such profits or damages, whichever is

        greater, pursuant to 15 U.S.C. § 1117(b) for willfully and intentionally using a mark or

        designation, knowing such mark or designation is a counterfeit mark in violation of 15

        U.S.C. § 1114(1)(a);

        B.       In the alternative to Defendant’s profits and Skyrocket’s actual damages, enhanced

        discretionary damages and treble damages for willful use of a counterfeit mark in

        connection with the sale, offering for sale, or distribution of goods or services, for statutory

        damages pursuant to 15 U.S.C. § 1117(c) in the amount of not more than $2,000,000 per

        counterfeit mark per type of goods or services sold, offered for sale, or distributed, as the

        court considers just, which S may elect prior to the rendering of final judgment;

        C.       For an award of Defendant’s profits and Skyrocket’s damages in an amount to be

        proven at trial for willful trademark infringement of its federally registered Pomsies Mark,

        and such other compensatory damages as the Court determines to be fair and appropriate

        pursuant to 15 U.S.C. § 1117(a);

        D.       For an award of Defendant’s profits and Skyrocket’s damages pursuant to 15 U.S.C.

        § 1117(a) in an amount to be proven at trial and such other compensatory damages as the

        Court determines to be fair and appropriate pursuant to 15 U.S.C. § 1117(a) for false

        designation of origin and unfair competition under 15 U.S.C. §1125(a);

        E.       For an award of Skyrocket’s actual damages and Defendant’s profits, pursuant to


                                                  22
     Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 23 of 27



17 U.S.C. § 504(b) in an amount to be proven at trial for willful copyright infringement of

Skyrocket’s Pomsies Works under 17 U.S.C. § 501(a);

F.       In the alternative to Skyrocket’s actual damages and Defendant’s profits for

copyright infringement of Skyrocket’s Pomsies Works pursuant to 17 U.S.C. § 504(b), for

statutory damages of up to $150,000 per infringement pursuant to 17 USC § 504(c) for

willful copyright infringement, which Skyrocket may elect prior to the rendering of final

judgment;

G.       For an award of damages in an amount to be proven at trial for deceptive acts and

practices pursuant to N.Y. Gen. Bus. Law. § 349(h);

H.       For an award of damages to be proven at trial for false advertising pursuant to N.Y.

Gen. Bus. Law. § 350(e);

I.       For an award of damages to be proven at trial for common law unfair competition;

J.       For an award of damages in an amount to be proven at trial for unjust enrichment;

K.       For a preliminary and permanent injunction by this Court enjoining and prohibiting

Defendant, or its agents, and any employees, agents, servants, officers, representatives,

directors, attorneys, successors, affiliates, assigns, and entities owned or controlled by

Defendant, and all those in active concert or participation with Defendant, and each of them

who receives notice directly or otherwise of such injunction from:

             i. manufacturing, importing, exporting, advertising, marketing, promoting,

                distributing, displaying, offering for sale, selling and/or otherwise dealing

                in the Infringing and/or Counterfeit Products;

            ii. directly or indirectly infringing in any manner any of Skyrocket’s

                trademarks, copyrights, or other rights (whether now in existence or




                                          23
Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 24 of 27



          hereafter created) including, without limitation Skyrocket’s Pomsies Mark

          or Pomsies Works;

      iii. using any reproduction, counterfeit, copy or colorable imitation of

          Plaintiff’s trademarks, copyrights, or other rights (whether now in existence

          or hereafter created) including, without limitation, Skyrocket’s Pomsies

          Mark and Pomsies Works to identify any goods or services not authorized

          by Skyrocket;

      iv. using any of Skyrocket’s trademarks, copyrights, or other rights (whether

          now in existence or hereafter created) including, without limitation,

          Skyrocket’s Pomsies Works or Pomsies Mark, or any other marks or

          artwork that are confusingly or substantially similar Skyrocket’s Pomsies

          Works or Pomsies Mark on or in connection with Defendant’s

          manufacturing, importing, exporting, advertising, marketing, promoting,

          distributing, displaying, offering for sale, selling, and/or otherwise dealing

          in the Counterfeit Products;

       v. using any false designation of origin or false description, or engaging in any

          action which is likely to cause confusion, cause mistake, and/or to deceive

          members of the trade and/or the public as to the affiliation, connection or

          association of any product manufactured, imported, exported, advertised,

          marketed, promoted, distributed, displayed, offered for sale, or sold by

          Defendant with Skyrocket, and/or as to the origin, sponsorship, or approval

          of any product manufactured, imported, exported, advertised, marketed,

          promoted, distributed, displayed, offered for sale, or sold by Defendant and




                                    24
     Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 25 of 27



                Defendant’s commercial activities by Skyrocket;

            vi. engaging in the unlawful, unfair, or fraudulent business acts or practices,

                including, without limitation, the actions described herein, including the of

                advertising and/or dealing in any Counterfeit Products;

           vii. engaging in any other actions that constitute unfair competition with

                Skyrocket;

          viii. engaging in any other act in derogation of Skyrocket’s rights;

            ix. secreting, destroying, altering, removing, or otherwise dealing with the

                Infringing Products or any books or records that contain any information

                relating to manufacturing, importing, exporting, advertising, marketing,

                promoting, distributing, displaying, offering for sale, selling and/or

                otherwise dealing in the Infringing Products;

            x. effecting assignments or transfers, forming new entities or associations, or

                utilizing any other device for the purpose of circumventing or otherwise

                avoiding the prohibitions set forth in any Final Judgment or Order in this

                action; and

            xi. instructing, assisting, aiding or abetting any other person or entity in

                engaging in or performing any of the activities referred to in subparagraphs

                (i) through (x) above; and

L.       For an order of the Court requiring that Defendant recall from any distributors and

retailers and deliver up to Skyrocket for destruction any and all Infringing and/or

Counterfeit Products and any and all packaging, labels, tags, advertising and promotional

materials and any other materials in the possession, custody or control of such distributors




                                         25
     Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 26 of 27



and retailers that infringe any of Skyrocket’s trademarks, copyrights, or other rights

including, without limitation, Skyrocket’s Pomsies Works or Pomsies Mark, or bear any

marks or artwork that are confusingly or substantially similar to Skyrocket’s Pomsies

Works or Pomsies Mark;

M.       For an order of the Court requiring that Defendant deliver up for destruction to

Skyrocket any and all Infringing and/or Counterfeit Products and any and all packaging,

labels, tags, advertising, and promotional materials and any other materials in the

possession, custody or control of Defendant that infringe any of Skyrocket’s trademarks,

copyrights, or other rights including, without limitation, Skyrocket’s Pomsies Works or

Pomsies Mark, or bear any marks or artwork that are confusingly or substantially similar

to Skyrocket’s Pomsies Works or Pomsies Mark pursuant to 15 U.S.C. § 1118;

N.       For an order from the Court requiring that Defendant provide complete accountings

for any and all monies, profits, gains and advantages derived by Defendant from its

manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

displaying, offering for sale, sale and/or otherwise dealing in the Infringing and/or

Counterfeit Products as described herein, including prejudgment interest;

O.       For an order from the Court that an asset freeze or constructive trust be imposed

over any and all monies, profits, gains and advantages in Defendant’s possession which

rightfully belong to Skyrocket;

P.       For an award of exemplary or punitive damages in an amount to be determined by

the Court;

Q.       For Skyrocket’s reasonable attorneys’ fees;

R.       For all costs of suit; and




                                         26
     Case 1:19-cv-00284-RA Document 1 Filed 01/10/19 Page 27 of 27



S.       For such other and further relief as the Court may deem just and equitable.

                          DEMAND FOR JURY TRIAL

Skyrocket respectfully demands a trial by jury on all claims.



Dated: January 10, 2019                       Respectfully submitted,

                                              EPSTEIN DRANGEL LLP


                                              BY:     /s/ Dwana S. Dixon
                                                      ________________________
                                                      Dwana S. Dixon (DD 0609)
                                                      ddixon@ipcounselors.com
                                                      Jason M. Drangel (JD 7204)
                                                      jdrangel@ipcounselors.com
                                                      Ashly E. Sands (AS 7715)
                                                      asands@ipcounselors.com
                                                      Kerry B. Brownlee (KB 0823)
                                                      kbrownlee@ipcounselors.com
                                                      New York, NY 10165
                                                      Telephone:     (212) 292-5390
                                                      Facsimile:     (212) 292-5391
                                                      Attorneys for Plaintiff
                                                      Skyrocket LLC d/b/a Skyrocket Toys
                                                      LLC




                                         27
